DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “different phase” as recited in claim 1 or 2 is interpreted in light of the specification to mean that the two metal layers can be distinguished by at least one material property, for example, stress, crystallinity, density, hardness, strength, porosity, effective modulus, or any combination thereof (see [0023] of instant application).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 2013/0152990 A1).
Regarding claim 1, Lai discloses a thermoelectric element (stacked structure 100) (fig. 1) ([0012-0015]), comprising: a thermoelectric body (thermoelectric component 10) comprising a first surface (10a) and a second surface (10b), the first surface (10a) being opposite to the second surface (10b); and a first multi-layer contact structure (20a+30a+40a), the first multi-layer 
Lai further discloses that the first metal layer (20a) is made with a thickness, for example, of 1 micron ([0013]), wherein the second metal layer (30a) is made with a thickness, for example, of 2 micron ([0013]).  Therefore, the first metal layer (20a) and the second metal layer (30a) inherently or implicitly have different tensile strength, and thus inherently have different phase (see claim interpretation above) due to having different tensile strength because of different thickness. 
Regarding claim 3, Lai further discloses that each of the first metal layer and the second metal layer consists essentially of nickel ([0013]).
Regarding claim 9, Lai further discloses that a second multi-layer contact structure (20b+30b+40b), the second multi-layer contact structure overlying the second surface (10b) of the thermoelectric body (10), wherein the second multi-layer contact structure comprises a same layer structure as the first multi-layer contact structure (20a+30a+40a) (fig. 1 and [0012-0015]).
Regarding claim 10, Lai further discloses that the thermoelectric body (10) comprises an n-type semiconductor material or a p-type semiconductor material ([0012]).
Regarding claim 11, Lai further discloses that the thermoelectric body (10) comprises n-type lead telluride (PbTe) ([0012]).
Regarding claim 13, it is noted that there is no structural and material difference between the thermoelectric element  of Lai and that of the instant claim, and thus it must inherently or oC ([0022]).  
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0152990 A1) as applied to claim 1 above.
Regarding claim 5, Applicant is directed above for complete discussion of Lai with respect to claim1, which is incorporated herein. Lai further discloses that the first metal layer (20a) has a thickness of 1-5 micron, and the second metal layer (30a) has a thickness of 2-10 micron ([0013]).  Therefore, a thickness ratio (T1:T2) of an average thickness (T1) of the first metal layer (20a) to an average thickness (T2) of the second metal layer (30a) is in a range of 0.1 (when T1 is 1 micron and T2 is 10 micron) to 2.5 (when T1 is 5 micron and T2 is 2 micron) ([0013]).  Thus, claimed range (not greater than 0.1 or ≤0.1) overlaps with the disclosed range (0.1-2.5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 6, Lai further discloses that the average thickness of the first metal layer (20a) is 1 micron (1000 nm) to 5 micron ([0013]), and thus overlap with the claimed range (10-In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Lai further discloses that the second metal layer (30a) has a thickness of 2-10 micron ([0013]), which is within the claimed range of 3-150 micron.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0152990 A1) as applied to claim 10 above, and further in view of Adachi et al. (US 2005/0081906 A1).
Regarding claim 12, Applicant is directed above for complete discussion of Lai with respect to claim1, which is incorporated herein. Lai further discloses that the thermoelectric body (10) comprises p-type thermoelectric material ([0012]).  Although Lai does not explicitly disclose that the p-type thermoelectric material is TAGS, Lai explicitly discloses that p-type thermoelectric material is not limited to the material as disclosed ([0012]).  Thus, one skilled in the art reading Lai as a whole would have easily appreciated that any known thermoelectric material can be used to form the p-type thermoelectric material.
Adachi is directed to a thermoelectric module wherein Adachi explicitly discloses that TAGS is a well-known p-type thermoelectric material that can be used to form the p-type thermoelectric material ([0032]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the TAGS p-type thermoelectric material as taught by Adachi to form the p-type thermoelectric material of Lai because selection of a known material based on its suitability for Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0076358 A) (refer to translation as provided by Applicant on 10/14/2021).
Regarding claim 1, Lee discloses a thermoelectric module (thermoelectric module as shown in figure 1) comprising a thermoelectric element (100) (see fig. 1-3 and [0032-0053]) comprising: a thermoelectric body (one of n-type thermoelectric element 110 and p-type thermoelectric element 120) ([0035]) comprising a first surface (lower surface) and a second surface (upper surface), the first surface (lower surface) being opposite to the second surface (upper surface); and a first multi-layer contact structure (lower diffusion prevention layer 400, which is a multi-layer contact structure as shown in, for example, figure 3), the first multi-layer contact structure (lower 400) comprising a first metal layer (thermal expansion coefficient engineering layer 420b) (fig. 3) and a second metal layer (diffusion preventing material layer 410b) (fig. 3) (note that the textural description contains typographical error – diffusion barrier layers should be 410a and 410b, not 510a and 510b as mentioned in [0048-0049]) , wherein the first metal layer (420b) is overlying the first surface (lower surface) of the thermoelectric body (110 or 120) (figures 1-3) and the second metal layer (410b) is directly overlying the first metal layer (420b) (see fig. 3). 
Lee further discloses that the first metal layer (420b) has a thermal expansion coefficient of 8x10-6/K or more ([0051]) and the second metal layer (410b) has a thermal expansion coefficient of 7.9x10-6/K or less ([0050]), which implies that the two metal layers can be 
Lee does not explicitly disclose the first metal layer (420b) and the second metal layer (410b) to comprise same metal. However, Lee explicitly disclose that first metal layer (420b) can be made of one of Ag, Au, Pd, Cu, Al, Ti and Ni ([0051]), and the second metal layer (410b) can be made of Mo, Ni, Ti, Ta, Zr, Hf, etc. ([0050]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used Ni to form both the first metal layer (420b) and the second metal layer (410b) because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claims 2-4, Lee further discloses that the first multi-layer contact structure further comprises a third metal layer (420a) and a fourth metal layer (410a) (see fig. 3 and [0050-0051]), wherein the third metal layer (420a) is directly overlying the second metal layer (410b) and the fourth metal layer (410a) is directly overlying the third metal layer (420a) (see fig. 3).
Lee further discloses that the first metal layer (420b) or the third metal layer (420a) has a thermal expansion coefficient of 8x10-6/K or more ([0051]) and the second metal layer (410b) or the fourth metal layer (410a) has a thermal expansion coefficient of 7.9x10-6/K or less ([0050]), which implies that the first and third metal layers can be distinguished from the second and fourth metal layers by the material property of coefficient of thermal expansion.  Therefore, the first metal layer and the third metal layer have a different phase than the second metal layer and the fourth metal layer (see claim interpretation above).
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claim 7, Lee further discloses that the first metal layer (420b) or the third metal layer (420a) has a thermal expansion coefficient of 8x10-6/K or more ([0051]) and the second metal layer (410b) or the fourth metal layer (410a) has a thermal expansion coefficient of 7.9x10-6/K or less ([0050]), which implies that a stress of each of the first metal layer and the third metal layer is greater than a stress of each of the second metal layer and the fourth metal layer.
Regarding claim 8, although Lee does not explicitly disclose that the stress of each of the first metal layer and the third metal layer is at least 70 MPa and not greater than 1500 MPa, and the stress of each of the second metal layer and of the fourth metal layer is at least 5 MPa and not greater than 600 MPa, one skilled in the art can for the layers sufficient thickness to withstand desired stress. 
Regarding claim 9, Lee further discloses that a second multi-layer contact structure (upper diffusion prevention layer 400), the second multi-layer contact structure (upper 400) 
Regarding claim 10, Lee further discloses that the thermoelectric body (110 or 120) comprises an n-type semiconductor material (110) or a p-type semiconductor material (120) ([0035-0040])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0194546 A1 to Fidrosy et al. is made of record.  Fidrosy discloses a multilayer contact structure for a thermoelectric body (see figure 1 and 3F) comprises adhesion layers and/or capping layer, both can be made of same metal (Ni) (fig. 1 and 3F).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721